*96Opinion op the Court by
Judge Carroll
Affirming.
In 1905 J. S. G. Farris and seven other persons procured from the “Whitley county court land warrants for two hundred acres each, and caused the surveyor of the county to survey for each of them that much land. After-wards, the surveyor issued to each of the parties certificates for the land surveyed, which were filed in 1906 with the State Auditor. After this, the appellees Boyd, and others, as the assignees of W. C..Gillis, filed with the Stare Auditor a copy of a survey made iu the name of Gillis in 1851 for 2,000 acres, and the Auditor issued a patent to the assignees of Gillis for this boundary of land. This 2,000 acres embraces the surveys made by appellants, and for which they sought to have the State Auditor issue to them patents. This suit was brought in the Franklin circuit court by Parris and Hayes, assignees of these eight surveys, against James, State Auditor, and the Boyds, for the purpose, of compelling the Auditor to issue to them patents for the eight tracts of land before mentioned. They also asked that the patent issued to the Boyds on the Gillis survey he cancelled, and that the Boyds be enjoined from using said patent in an action pending in the Whitley circuit court between the Boyds and Parris, and others, relating to the land covered by these patents.
Upon general and special demurrers filed hv the State Auditor and the Boyds, the petition was dismissed, and an appeal prosecuted.
The facts of this case are substantially similar to the facts in the case of Commonwealth, for the use of Bryant v. James, Auditor, 138 Ky., 472; and upon the authority of that case the- judgment herein is affirmed.